United States Court of Appeals
      for the Federal Circuit
                ______________________

           AMDOCS (ISRAEL) LIMITED,
               Plaintiff-Appellant,

                          v.

           OPENET TELECOM, INC., AND
            OPENET TELECOM LTD.,
               Defendants-Appellees.
              ______________________

                      2013-1212
                ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 10-CV-0910, Judge
Leonie M. Brinkema.
                ______________________

               Decided: August 1, 2014
               ______________________

    S. CALVIN WALDEN, Wilmer Cutler Pickering Hale and
Dorr LLP, of New York, New York, argued for plaintiff-
appellant. With him on the brief were NELS T. LIPPERT;
JAMES L. QUARLES, III, GREGORY H. LANTIER, JOSHUA M.
SALZMAN, and BRITTANY BLUEITT AMADI, of Washington,
DC.

    JAMES H. WALLACE, JR., Wiley Rein LLP, of Washing-
ton, DC, argued for defendants-appellees. With him on
the brief were ANTHONY H. SON, BRIAN H. PANDYA, ERIC
H. WEISBLATT, JOSEPH SHIN, and ADRIENNE G. JOHNSON.
2                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



                 ______________________

Before NEWMAN, CLEVENGER, and REYNA, Circuit Judges.
    Opinion for the court filed by Circuit Judge REYNA.
Opinion concurring in part and dissenting in part filed by
                Circuit Judge NEWMAN.
REYNA, Circuit Judge.
    This is a patent infringement case on appeal from the
United States District Court for the Eastern District of
Virginia. Appellant Amdocs (Israel) Limited (“Amdocs”)
asserted four related patents against Appellees Openet
Telecom, Inc. and Openet Telecom Ltd. (collectively
“Openet”), seeking damages and injunctions.
     Amdocs and Openet compete in the market for “data
mediation software,” which helps internet service provid-
ers (“ISPs”), such as Verizon and AT&T, track their
customer’s network usage and subsequently generate
bills. When a customer sends an email, surfs the internet,
sends a text message, or participates in a video confer-
ence, records of this network activity (“network records”)
are generated at various, disparate locations throughout
an ISP’s network. Data mediation software collects,
processes, and compiles these network records so that
network usage can be tracked and billed appropriately.
    Before the district court, Openet moved for summary
judgment of noninfringement of the four patents. With
regard to three of the patents, U.S. Patent Nos. 7,631,065
(the “’065 Patent”), 7,412,510 (the “’510 Patent”), and
6,947,984 (the “’984 Patent”), Openet argued that Amdocs
was unable to point to actual infringing use and that the
accused products did not practice all claim limitations.
The district court granted Openet’s motion based on its
finding that Amdocs did not raise a genuine question of
material fact as to whether the accused devices practiced
“completing” or “enhance[ing]” “in a distributed fashion,”
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  3



a requirement which it construed to be common to all
asserted claims. We agree with the court’s construction of
enhancement and completion but we find that Amdocs’
documentary evidence describing the structure and opera-
tion of the accused product creates genuine factual issues
regarding whether the product meets these constructions.
Accordingly, for these three patents, we reverse the
district court’s grant of summary judgment and remand.
    The district court also granted summary judgment of
noninfringement of the fourth patent, U.S. Patent No.
6,836,797 (the “’797 Patent”). Because this finding is
based on an erroneous claim construction, we vacate and
remand for determination of infringement under the
proper claim construction.
                     I.   INTRODUCTION
                 A. The Asserted Patents
    The district court provides the following summary of
the patented technology:
   All of these patents claim parts of a system that is
   designed to solve an accounting and billing prob-
   lem faced by network service providers. Custom-
   ers of network service providers often use several
   distinct services, such as e-mail, voice over Inter-
   net Protocol, or streaming audio or video, on the
   same computer network. Because some services
   require more bandwidth than others, network
   service providers “would like to price their availa-
   ble bandwidth according to a user’s needs,” for ex-
   ample by billing business customers “according to
   their used bandwidth at particular qualities of
   service.” The raw usage logs for these services,
   however, are generated by several different net-
   work devices that may exist in different network
   levels. The patented system collects these raw us-
   age data records from their diffuse locations
4                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



    throughout the network and through appropriate
    filtering, aggregation, correlation, and enhance-
    ment transforms them into a format suitable for
    accounting, called “detail records” (“DRs”). These
    DRs can then be stored in a central repository for
    generating “auditing, accounting and billing re-
    ports” or “can be sent directly to other systems,”
    including billing systems.
Amdocs (Israel) Ltd. v. Openet Telecom, Inc., No. 1:10-cv-
910, 2013 WL 265602, at *2 (E.D. Va. Jan. 22, 2013)
(citations and footnotes omitted) [hereinafter District
Court Op.]. The four patents are related, but each is
directed to a different aspect of the subject matter.
                   B. The ’065 Patent
    As the district court succinctly summarized, “[t]he
’065 patent describes the invention’s primary function,
which is the collection and transformation of network
accounting records.” Id. at *3. Amdocs asserts independ-
ent claims 1, 7, and 13 and dependent claims 4 and 17.
    The asserted claims recite:
    1. A computer program product embodied on a
    computer readable storage medium for processing
    network accounting information comprising:
       computer code for receiving from a first source
       a first network accounting record;
       computer code for correlating the first net-
       work accounting record with accounting in-
       formation available from a second source; and
       computer code for using the accounting infor-
       mation with which the first network account-
       ing record is correlated to enhance the first
       network accounting record.
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  5



   4. The computer program product embodied on a
   computer readable storage medium of claim 3,[1]
   wherein the accounting information is in the form
   of a second network accounting record.
   7. A method of processing network accounting in-
   formation comprising:
       receiving from a first source a first network
       accounting record;
       correlating the first network accounting rec-
       ord with accounting information available
       from a second source; and
       using the accounting information with which
       the first network accounting record is corre-
       lated to enhance the first network accounting
       record.
   13. A system for collecting data from network en-
   tities for a data consuming application, compris-
   ing:
       a plurality of data collectors to receive infor-
       mation from the network entities and to pro-



   1   Claim 4 depends on unasserted claims 2 and 3,
which recite:
   2. The computer program product embodied on a
   computer readable storage medium of claim 1,
   wherein the enhancement is based on a policy.
   3. The computer program product embodied on a
   computer readable storage medium of claim 2,
   wherein the accounting information includes pa-
   rameters and wherein the using comprises adding
   at least one parameter from the accounting infor-
   mation to the first network accounting record.
6                    AMDOCS LIMITED   v. OPENET TELECOM, INC.



         duce records based on the information, each
         data collector in the plurality of data collectors
         being associated with and coupled to a differ-
         ent one of the network entities; and
         an enhancement component that augments
         data in one of the records produced by one of
         the plurality of data collectors with data from
         a different one of the records produced by an-
         other of the plurality of data collectors.
    17. The system of claim 13, further comprising:
         a module coupled to the plurality of data col-
         lectors, the module receives the records pro-
         duced by the plurality of data collectors for
         aggregation purposes, and wherein the en-
         hancement component resides in the module.
    In relevant part, these 5 claims can be generalized as:
    •   receiving network accounting “record[s]” from dif-
        ferent “source[s]” or “data collectors;” and
    •   “enhanc[ing]” the “record” from a “source” or from a
        “data collector” with the information.
               C. The ’984 and ’510 Patents
    “The ’984 patent and the ’510 patent, which is a con-
tinuation of the ’984 patent, describe methods and com-
puter program products for creating reports based on the
generated DRs, and for sending alerts based on those
reports. The asserted claims also include limitations that
describe in detail the core collection and conversion of
network usage records.” District Court Op. at *3. Amdocs
asserts independent claims 1 and 13 and dependent
claims 2, 6, and 8 of the ’984 Patent, and independent
claim 16 and dependent claims 17 and 19 of the ’510
Patent.
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  7



   The asserted ’984 Patent claims recite:
   1. A method for reporting on the collection of net-
   work usage information from a plurality of net-
   work devices, comprising:
       (a) collecting network communications usage
       information in real-time from a plurality of
       network devices at a plurality of layers utiliz-
       ing multiple gatherers each including a plu-
       rality of information source modules each
       interfacing with one of the network devices
       and capable of communicating using a proto-
       col specific to the network device coupled
       thereto, the network devices selected from the
       group consisting of routers, switches, fire-
       walls, authentication servers, web hosts,
       proxy servers, netflow servers, databases,
       mail servers, RADIUS servers, and domain
       name servers, the gatherers being positioned
       on a segment of the network on which the
       network devices coupled thereto are posi-
       tioned for minimizing an impact of the gather-
       ers on the network;
       (b) filtering and aggregating the network
       communications usage information;
       (c) completing a plurality of data records from
       the filtered and aggregated network commu-
       nications usage information, the plurality of
       data records corresponding to network usage
       by a plurality of users;
       (d) storing the plurality of data records in a
       database;
       (e) allowing the selection of one of a plurality
       of reports for reporting purposes;
8                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



       (f) submitting queries to the database utilizing
       the selected reports for retrieving information
       on the collection of the network usage infor-
       mation from the network devices; and
       (g) outputting a report based on the queries.
    2. A method as recited in claim 1, and further
    comprising submitting network activity queries to
    the database utilizing the selected reports for re-
    trieving information on activity of the network.
    6. A method as recited in claim 2, and further
    comprising generating an alert upon the occur-
    rence of an event.
    8. A method as recited in claim 6, wherein the
    alert indicates that services should be ceased.
    13. A computer program product embedded into
    computer readable medium for reporting on the
    collection of network usage information from a
    plurality of network devices, comprising:
       (a) computer code for collecting network com-
       munications usage information in real-time
       from a plurality of network devices at a plu-
       rality of layers utilizing multiple gatherers
       each including a plurality of information
       source modules each interfacing with one of
       the network devices and capable of communi-
       cating using a protocol specific to the network
       device coupled thereto, the network devices
       selected from the group consisting of routers,
       switches, firewalls, authentication servers,
       web hosts, proxy servers, netflow servers, da-
       tabases, mail servers, RADIUS servers, and
       domain name servers, the gatherers being po-
       sitioned on a segment of the network on which
       the network devices coupled thereto are posi-
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  9



       tioned for minimizing an impact of the gather-
       ers on the network;
       (b) computer code for filtering and aggregating
       the network communications usage infor-
       mation;
       (c) computer code for completing a plurality of
       data records from the filtered and aggregated
       network communications usage information,
       the plurality of data records corresponding to
       network usage by a plurality of users;
       (d) computer code for storing the plurality of
       data records in a database;
       (e) computer code for allowing the selection of
       one of a plurality of reports for reporting pur-
       poses;
       (f) computer code for submitting queries to the
       database utilizing the selected reports for re-
       trieving information on the collection of the
       network usage information from the network
       devices; and
       (g) computer code for outputting a report
       based on the queries.
   The asserted ’510 Patent claims recite:
   16. A computer program product stored in a com-
   puter readable medium for reporting on a collec-
   tion of network usage information from a plurality
   of network devices, comprising:
       computer code for collecting network commu-
       nications usage information in real-time from
       a plurality of network devices at a plurality of
       layers;
10                   AMDOCS LIMITED   v. OPENET TELECOM, INC.



        computer code for filtering and aggregating
        the network communications usage infor-
        mation;
        computer code for completing a plurality of
        data records from the filtered and aggregated
        network communications usage information,
        the plurality of data records corresponding to
        network usage by a plurality of users;
        computer code for storing the plurality of data
        records in a database;
        computer code for submitting queries to the
        database utilizing predetermined reports for
        retrieving information on the collection of the
        network usage information from the network
        devices; and
        computer code for outputting a report based
        on the queries;
     wherein resource consumption queries are sub-
     mitted to the database utilizing the reports for re-
     trieving information on resource consumption in a
     network; and
     wherein a resource consumption report is output-
     ted based on the resource consumption queries.
     17. A computer program product as recited in
     claim 16, and further comprising computer code
     for submitting network activity queries to the da-
     tabase utilizing the reports for retrieving infor-
     mation on the activity of the network.
     19. A computer program product as recited in
     claim 16, and further comprising computer code
     for generating an alert upon occurrence of an
     event.
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  11



    These 8 asserted claims of the ’984 and ’510 Patents
can be generalized as:
   •   “collecting network communications usage infor-
       mation in real-time from a plurality of network de-
       vices;”
   •   “filtering and aggregating the network communica-
       tions usage information;”
   •   “completing a plurality of data records from the fil-
       tered and aggregated network communications us-
       age information, the plurality of data records
       corresponding to network usage by a plurality of
       users;”
   •   “storing the plurality of data records in a data-
       base;” and
   •   “outputting a report based on the queries” of data-
       base information.
                    D. The ’797 Patent
    Finally, “[t]he ’797 patent has a different focus than
the other three patents-in-suit, by concentrating on the
structure of the DRs.” District Court Op. at *4. Amdocs
asserts independent claims 1, 7, and 19 and dependent
claims 2 and 8.
   The asserted claims recite:
   1. A method for generating a single record reflect-
   ing multiple services for accounting purposes,
   comprising:
        (a) identifying a plurality of services carried
        out over a network;
        (b) collecting data describing the plurality of
        services; and
12                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



        (c) generating a single record including the
        collected data, wherein the single record rep-
        resents each of the plurality of services.
     2. The method as recited in claim 1, and further
     comprising sending the single record to a Business
     Support System.
     7. A computer program product embedded into
     computer readable medium for generating a single
     record reflecting multiple services for accounting
     purposes, comprising:
        (a) computer code for identifying a plurality of
        services carried out over a network;
        (b) computer code for collecting data describ-
        ing the plurality of services; and
        (c) computer code for generating a single rec-
        ord including the collected data, wherein the
        single record represents each of the plurality
        of services;
     wherein the services include at least two services
     selected from a group consisting of a hypertext
     transfer protocol (HTTP) session, an electronic
     mail session, a multimedia streaming session, a
     voice over Internet Protocol (IP) session, a data
     communication session, an instant messaging ses-
     sion, a peer-to-peer network application session, a
     file transfer protocol (FTP) session, and a telnet
     session;
     wherein the data is collected utilizing an en-
     hancement procedure defined utilizing a graphic
     user interface by
        listing a plurality of available functions to be
        applied in real-time prior to end-user report-
        ing,
AMDOCS LIMITED   v. OPENET TELECOM, INC.                   13



       allowing a user to choose at least one of a plu-
       rality of fields, and
       allowing the user to choose at least one of the
       listed functions to be applied to the chosen
       field in real-time prior to the end-user report-
       ing.
   8. The computer program product as recited in
   claim 7, and further comprising computer code for
   sending the single record to a Business Support
   System.
   19. A method for generating a single record re-
   flecting multiple services, comprising:
       (a) collecting data with different formats de-
       scribing a plurality of services, wherein the
       services are selected from the group consisting
       of an hypertext transfer protocol (HTTP) ses-
       sion, electronic mail session, a multimedia
       streaming session, and voice over Internet
       Protocol (IP) session;
       (b) collecting data with different formats de-
       scribing users of the services;
       (c) generating a single record including the
       collected data representing each of the ser-
       vices and the users;
       (d) collecting a plurality of the single records;
       (e) generating a distinct record including the
       collected data of each of the single records,
       wherein the distinct record represents each of
       the plurality of single records; and
       (f) sending the distinct record to a Business
       Support System.
14                    AMDOCS LIMITED   v. OPENET TELECOM, INC.



    For purposes of this appeal, these 5 asserted claims
can be generalized as:
     •   “generating a single record” of data about service
         use on a network;
     •   where the record “represent[s] each of the . . . ser-
         vices.”
                   E. The Accused Product
   As noted, Amdocs and Openet compete in the market
for “data mediation software,” which collects, processes,
and compiles network records so that network usage can
be tracked and billed appropriately. The accused product
is Openet’s FusionWorks Framework (“Framework”),
which it refers to as its “mediation operating system.”
The Framework is essentially a package of tools, one of
which is mediation, provided to customers on an Installa-
tion CD. The parties disagree regarding the structure
and function of the Framework, including the location of
the allegedly infringing code.
    According to Openet, the Framework will not perform
mediation “without required additional custom software,”
referred to as “business logic rules” or DataStream Decod-
er (“DSD”) scripts. The DSD scripts are not contained on
the Installation CD and must be added later. Openet
argues that the Correlation and Transaction Engines
(“CTEs”) in the Framework “only operate[] according to
business logic rules (DSD scripts) that have been written
to instruct a particular CTE how to process collected
data.” Openet does admit that the Framework, once
operating, collects network records from throughout an
ISP’s network and processes them before generating
records that the ISP can use to produce bills for its cus-
tomers.
    Amdocs argues that the complete software code for
the mediation aspects of the Framework is on the Instal-
lation CD. While Amdocs agrees that the CTEs are “rules
AMDOCS LIMITED   v. OPENET TELECOM, INC.                  15



driven,” it asserts that “all of the computer code for recog-
nizing and performing each pre-defined rule is present on
the Framework installation CD at the time Openet deliv-
ers it to the customer.” Amdocs argues that the DSD
scripts cannot alter the code already present on the In-
stallation CD. For support, Amdocs points to Openet
marketing materials and user guides that describe the
operation of the Framework, including details regarding
the location and operation of the CTEs. 2 This evidence
generally describes how the Framework collects, corre-
lates, enriches, and aggregates networks records.
           F. Course of the Proceedings Below
    On August 16, 2010, Amdocs asserted the ’797 and
’065 Patents against Openet in the Eastern District of
Virginia. Counts of infringement of the ’984 and ’510
Patents were subsequently added on February 3, 2011.
    The district court held combined claim construction
and summary judgment proceedings. The parties disa-
greed about the meaning of the claim terms “enhance,”
“enhancement,” “completing,” and “single record repre-
sent[ing] each of a plurality of services.” In addition,
Openet moved for summary judgment of invalidity and
noninfringement and Amdocs moved for summary judg-
ment that it had not committed inequitable conduct.
    The district court held an initial hearing regarding
these motions on July 8, 2011, but did not extensively
discuss the substance of claim construction or summary
judgment. The court appeared partially frustrated by the
lack of clarity of the presentation of the case and, as such,
cancelled the trial that was scheduled for later that
month. In its place, the district court held a summary


    2   The description of the operation of the Framework
herein is limited in detail due to the confidential nature of
the exhibits upon which Amdocs relies.
16                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



judgment hearing on July 25, 2011, where it addressed
claim construction and the summary judgment motions at
length. On September 27, 2012, the court issued an order
granting Openet’s motion for summary judgment of non-
infringement for all asserted claims and granting Amdocs’
motion regarding inequitable conduct. The court did not
issue an opinion explaining the bases for its decisions
until January 22, 2013.
    In its January opinion, the court construed the claim
terms noted above and, based upon those constructions,
found that Openet did not infringe. Although neither
party argued about whether enhancement occurred in a
distributed fashion in the briefing or at oral argument,
the district court construed “enhance” as “to apply a
number of field enhancements in a distributed fashion.”
District Court Op. at *20. The court also clarified that “in
a distributed fashion” meant that the enhancement
occurred “close to the source” where the network usage
information is collected. Id. at *21. The court next con-
strued “completing” to mean “enhance a record until all
required fields have been populated.” Id. at *23.
    Because neither party argued whether enhancement
occurred in a distributed fashion, the court had no brief-
ing or argument on whether the accused products in-
fringed under this claim interpretation. Despite this, the
district court found that there were no genuine issues of
material fact regarding whether Openet’s products “en-
hance” network records “in a distributed fashion.” Ac-
cordingly, the court granted summary judgment of non-
infringement for the ’984, ’510, and ’065 Patents.
    Regarding the ’797 Patent, the district court con-
strued a “single record represent[ing] each of a plurality
of services” as “one record that includes customer usage
data for each of the plurality of services used by the
customer on the network.” Id. at *25. The district court
concluded that, as a matter of law, the aggregate record
AMDOCS LIMITED   v. OPENET TELECOM, INC.                 17



produced by Openet’s products did not meet this limita-
tion.
    Amdocs timely appeals, and we have jurisdiction un-
der 28 U.S.C. § 1295(a)(1).
                       II. THE LAW
    A district court’s claim construction is reviewed with-
out deference. See Lighting Ballast Control LLC v.
Philips Elecs. N. Am. Corp., 744 F.3d 1272, 1276-77 (Fed.
Cir. 2014) (en banc); Cybor Corp. v. FAS Techs., Inc., 138
F.3d 1448, 1451 (Fed. Cir. 1998) (en banc).
     We apply the law of the regional circuit when review-
ing summary judgment decisions. See Lexion Med., LLC
v. Northgate Techs., LLC, Inc., 641 F.3d 1352, 1358 (Fed.
Cir. 2011). The Fourth Circuit reviews “the district
court’s grant of a motion for summary judgment de novo.”
Nguyen v. CNA Corp., 44 F.3d 234, 236-37 (4th Cir. 1995)
(internal citations omitted). As such, we only affirm if
there is no genuine dispute as to an issue of material fact,
and the moving party is entitled to summary judgment as
a matter of law. See Fed. R. Civ. P. 56(c); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Further,
“when reviewing a motion for summary judgment, we
must draw any inferences in the light most favorable to
the non-movant.” Ramos v. S. Maryland Elec. Co-op.,
Inc., 996 F.2d 52, 53 (4th Cir. 1993). The inquiry of
“[i]nfringement, either literal or under the doctrine of
equivalents, is a question of fact.” Brilliant Instruments,
Inc., v. GuideTech, LLC, 707 F.3d 1342, 1344 (Fed. Cir.
2013).
             III. CLAIM CONSTRUCTION ISSUES
    The district court made three claim constructions.
First, all asserted claims of the ’065 Patent require the
use of accounting information to “enhance” a network
accounting record. The district court construed “enhance”
to mean “to apply a number of field enhancements in a
18                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



distributed fashion.” District Court Op. at *20. The court
further clarified that “[i]n this context, ‘distributed’ means
that the network usage records are processed close to
their sources before being transmitted to a centralized
manager.” Id. at *10.
    Second, the district court construed “completing” in
the asserted ’510 and ’984 Patent claims to mean to
“enhance a record until all required fields have been
populated,” incorporating its construction of “enhance.”
Id. at *23.
    Third, common to all asserted ’797 Patent claims is
the limitation of “single record represent[ing] each of the
plurality of services.” The district court construed the
term to mean “one record that includes customer usage
data for each of the plurality of services used by the
customer on the network,” with the understanding that
the term does not encompass a record that aggregates
usage data. Id. at *25.
     Amdocs challenges the first and third of these claim
constructions. We affirm the district court’s construction
of “enhance” in the ’065 Patent and also the construction
of “completing” in the ’510 and ’984 Patents, to the extent
that it incorporates the construction of “enhance.” We
vacate and modify the district court’s construction of
“single record represent[ing] each of the plurality of
services” in the ’797 Patent.
 A. Construction of “Enhance” in the ’065 Patent Claims
   and “Completing” in the ’510 and ’984 Patent Claims
    In the district court, Amdocs urged that the term “en-
hance” be construed in accordance with its plain meaning.
Amdocs continues to press its plain meaning argument
that “enhance” is “to add information to or modify infor-
mation in a record.” Openet argues that “enhance” is
indefinite if given a plain meaning construction, and
AMDOCS LIMITED    v. OPENET TELECOM, INC.                19



points to portions of the specification in support of the
district court’s conclusions.
    We agree with the district court. The chief problem
with Amdocs’ position is that there is no suggestion
within the specification of centralized, as opposed to
distributed, enhancement. The specification of the ’065
Patent repeatedly refers to the “gatherers” as the situs of
the enhancement: 3
   •   7:51-57 (“Typically, data collected from a single
       source does not contain all the information needed
       for billing and accounting . . . . In such cases, the
       data is enhanced. By combining IP session data
       from multiple sources, . . . the gatherers create
       meaningful session records tailored to the NSP’s
       specific requirements.”);
   •   10:45-50 (“D. Data Enhancement
       As mentioned above, the gatherers 220 provide da-
       ta enhancement features to complete information
       received from the ISMs 210.”); and
   •   Figure 2




   3   Amdocs itself tacitly admits that the gatherers
perform the enhancement.
20                    AMDOCS LIMITED   v. OPENET TELECOM, INC.



    In turn, the specification of the ’065 Patent distin-
guishes the gatherers from the Central Event Manager,
which “acts as the central nervous system of the system
100, providing centralized, efficient management and
controls of the gatherers and the ISMs.” ’065 Patent 8:12-
16. The distributed nature of the gatherers is made clear
by the specification:
     •   7:7-8 (“Thus, the gatherers act as a distributed fil-
         tering and aggregation system. The distributed da-
         ta filtering and aggregation eliminates capacity
         bottlenecks improving the scalability and efficiency
         of the system 100 by reducing the volume of data
         sent on the network to the CEM 170.”); and
     •   Figure 1




     Amdocs argues that including “in a distributed fash-
ion” in the construction of “enhance” is an impermissible
importation of limitations from the specification into the
claims. But as both the district court and Openet point
out, the specification repeatedly recites the advantages of
distributed enhancement. For example, the specification
states that, “[i]mportantly, the distributed data gathering,
filtering, and enhancements performed in the system
AMDOCS LIMITED   v. OPENET TELECOM, INC.                   21



enables load distribution.” ’065 Patent 4:33-35. The
district court properly concluded that the embodiments
define the outer limits of the claim term and did not err in
reading the “in a distributed fashion” and the “close to the
source” of network information requirements into the
term “enhance.”
    We therefore affirm the district court’s construction of
“enhance” as “to apply a number of field enhancements in
a distributed fashion.”
    All asserted claims of the ’510 and ’984 Patents recite
“completing a plurality of data records from the filtered
and aggregated network communications usage infor-
mation, the plurality of data records corresponding to
network usage by a plurality of users.” The district court
construed the term “completing” to mean “enhance a
record until all required fields have been populated,”
incorporating its construction of “enhance” in the ’065
Patent to mean “to apply a number of field enhancements
in a distributed fashion.” District Court Op. at *23.
Amdocs does not challenge the district court’s construc-
tion of “completing,” but protests the inclusion of “in a
distributed fashion” from the construction of “enhance.”
Because the district court’s construction of “enhance” is
correct, we affirm its construction of “completing.”
 B. Construction of “Single Record Represent[ing] Each
  of the Plurality of Services” in the ’797 Patent Claims
    Common to the asserted ’797 Patent claims is the lim-
itation of “single record represent[ing] each of the plurali-
ty of services.” The district court construed the term to
mean “one record that includes customer usage data for
each of the plurality of services used by the customer on
the network.” Id. at *25. It understood the term to not
encompass a record that aggregates usage data.
    Amdocs argues that “[t]he plain language of the
claims is . . . broad enough to cover both (1) a single record
22                   AMDOCS LIMITED   v. OPENET TELECOM, INC.



in which usage data for each of a plurality of services is
separately represented, and (2) a single record in which
usage data for each of a plurality of services is represent-
ed in the aggregate.”
    Openet takes a position similar to that of the district
court, arguing that the “’797 patent requires separately
recording [collected] data.” Both the district court and
Openet rely on Figure 6 of the specification, where differ-
ent services are listed separately:




    The core dispute here is over the meaning of the term
“represent.” While the specification does not discuss
representation of a plurality of services, it does teach the
representation of a plurality of records:
     As shown in FIG. 7, a plurality of the records 702
     may be collected and grouped, where each group
     of records relates to the usage of a specific type of
     service, e.g. web surfing, e-mail, voice over IP
     calls, and multimedia streaming, etc. The records
     702 may reflect the usage of any granularity re-
     quired for billing of a BSS. Thereafter, tables 703
     may be employed to identify customers who re-
     ceived the services identified in the records 702.
     This may be accomplished by correlating an IP
     address with user identifiers, users’ location in-
     formation, company identifiers, or any other de-
     sired method.
     Thereafter, separate records 704 may be generat-
     ed based upon correlating a plurality of records
     702 and information contained in tables 703. How
     the correlation is performed may depend on the
     billing requirements of a BSS. Such separate rec-
     ords 704 may include a company identifier and
AMDOCS LIMITED   v. OPENET TELECOM, INC.                23



   usage data associated with one particular service.
   As such, the separate record 704 may represent
   each of the plurality of records 702.
’797 Patent 4:28-32 (emphasis added). In turn, Figure 7
shows clearly that the separate records 704 can represent
the records 702 by aggregation, explicitly using the words
“aggregated . . . records.”
    Because the specification shows that the separate rec-
ord can represent a plurality of records by aggregation,
the ordinary artisan would also understand that a sepa-
rate record can represent a plurality of services by aggre-
gation.    Accordingly, we vacate the district court’s
construction of “single record represent[ing] each of the
plurality of services” and substitute it with a plain mean-
ing interpretation.
               IV. INFRINGEMENT ANALYSIS
        A. The ’065, ’510, and ’984 Patent Claims
    Based upon its decision that enhancement occurs “in a
distributed fashion” and “close to the source” of the net-
work account information, the district court determined
that there was “no evidence” of infringement and granted
summary judgment in Openet’s favor. We disagree.
Contrary to Openet’s argument, Amdocs need not point to
the specific location of the allegedly infringing code to
overcome summary judgment. We hold that Amdocs’
documentary evidence describing the structure and opera-
tion of the accused products creates genuine factual issues
regarding whether the products enhance “in a distributed
fashion” “close to the source” of the network information.
    Amdocs’ documentary evidence of infringement in-
cludes: marketing presentations and user guides describ-
ing the Framework and its operation; citations to source
code present on the Installation CD; and citations to DSD
scripts. The district court concluded that this evidence
did not create a genuine issue of material fact regarding
24                 AMDOCS LIMITED   v. OPENET TELECOM, INC.



enhancement. First, the court found that two of Openet’s
marketing presentations were irrelevant to the infringe-
ment analysis because Openet prepared these presenta-
tions for foreign entities. The court reasoned that,
because there can be no infringement based upon activi-
ties entirely outside the United States, these presenta-
tions could not “constitute evidence of actionable
infringement.” District Court Op. at *20. Next, the court
dismissed Amdocs’ citations to allegedly infringing source
code on the Installation CD because “the record shows
that the cited source code is inoperable without DSD
scripts” and the Framework is sold without DSD scripts.
Id. at *21. The court also dismissed Amdocs’ citation to
DSD scripts because it was unaccompanied by expert
testimony and because Openet produced expert testimony
in opposition.
    According to the court, the remaining marketing ma-
terials proffered by Amdocs demonstrated that the Fu-
sionWorks system does not enhance in a distributed
fashion. Rather, the court concluded that the Framework
functions as a “pipeline” and utilizes a separate, central
processing system (i.e., a single CTE) to enhance data
records. Based upon this understanding of the Frame-
work, the court found that the products did not enhance
in a distributed fashion because “Openet products do not
have the requisite ‘hub and spoke’ architecture; instead,
all events are passed to the CTE, a separate processing
system.” Id.
    The district court erred in granting summary judg-
ment to Openet because it improperly deemed Amdocs’
foreign presentations irrelevant, incorrectly focused on
proof regarding DSD scripts, and failed to make all rea-
sonable inferences supported by the record in favor of
Amdocs and, instead, resolved disputed factual issues in
Openet’s favor.
AMDOCS LIMITED   v. OPENET TELECOM, INC.                   25



    The district court first erred when it found that the
marketing materials presented to foreign entities were
irrelevant. While it is true that there can be no infringe-
ment of a U.S. patent for solely extra-territorial activities,
this does not mean that Openet’s description of how the
Framework functions is irrelevant simply because it was
presented to a foreign entity. Indeed, Openet admits that
the Framework described in these marketing materials is
the same product that is made and sold in the United
States. Thus, the description of the Framework in these
materials is relevant to the extent that it sheds light on
whether the Framework enhances “in a distributed fash-
ion.”
    The district court next erred by discounting Amdocs’
citations to source code on the FusionWorks installation
CD simply because Openet asserts that the Framework is
“inoperable without DSD scripts.” Id. Even assuming
that the Framework does not “operate” without DSD
scripts, genuine factual disputes remain regarding en-
hancement. Simply because a product will not “operate”
in a certain condition does not mean that it does not
infringe in that condition. 4 Here, the Framework may not
operate without DSD scripts (or, indeed, without a com-
puter or electricity) but making, using, or selling the
installation CD may still, as a factual matter, infringe the
asserted claims. This is essentially Amdocs’ position.
Amdocs argues that the complete software code for the
FusionWorks Framework is on the installation CD. While
Amdocs agrees that the CTEs are “rules driven,” it asserts
that “all of the computer code for recognizing and per-
forming each pre-defined rule is present on the Fusion-
Works installation CD at the time Openet delivers it to



    4    For example, a product may not operate without
electricity, or without a user to operate it, but making and
selling such a product may still infringe a product patent.
26                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



the customer.” Amdocs notes that the DSD scripts cannot
alter the code already present on the installation CD and
argues that the DSD scripts only “configure” or “activate”
computer code already present on the CD. Openet re-
sponds that Amdocs cannot prove infringement unless it
analyzes DSD scripts and identifies those that perform
the claim limitations. Openet argues that Amdocs has not
performed this analysis and that, therefore, all of its
infringement allegations fail as a matter of law.
    In essence, the parties dispute whether the allegedly
infringing code is located only on the installation CD
(Amdocs’ position) or whether some of the code is con-
tained in the DSD scripts (Openet’s position). The district
court improperly decided this disputed factual question in
Openet’s favor by discounting Amdocs’ citation to the code
present on the CD and requiring Amdocs to proffer expert
evidence related to the DSD scripts. On remand, the
location of the allegedly infringing code (on the CD, within
the DSD scripts, or perhaps some combination) may well
need to be resolved to establish infringement. At sum-
mary judgment, however, the fact that the parties dispute
the code’s location does not mean, as Openet contends,
that Amdocs cannot prove infringement as a matter of
law. To the contrary, Amdocs is entitled to establish
genuine factual issues by relying upon its documentary
evidence, without necessarily identifying the precise
location of the allegedly infringing code.
    Upon review of this documentary evidence, we find
that it sufficiently describes the Framework’s function to
create a genuine issue of material fact regarding en-
hancement. In particular, the evidence (including the
evidence the district court found irrelevant) establishes
genuine factual issues regarding the location and opera-
tion of the CTEs in the FusionWorks system. As noted,
the district court concluded that the Framework includes
a single CTE that stores and processes all network rec-
ords at a remote location from where they are collected.
AMDOCS LIMITED   v. OPENET TELECOM, INC.                 27



To the contrary, it is undisputed that the accused prod-
ucts may utilize multiple CTEs. The court also relied, in
part, upon its conclusion that the accused system does not
generate output records “close to the source” of the net-
work information. But the court’s claim construction
requires only enhancement to occur “close to the source” of
the network records. The generation of an output record
occurs after enhancement and may happen away from the
source of network records under the court’s construction.
     The court also improperly concluded that all network
records are stored in a central data repository at the CTE
before being enhanced. While there is evidence that the
Framework sometimes stores network records, there is
also ample evidence suggesting that this is an optional
mode of operation. For example, the statements relied
upon by the court refer to temporarily storing data before
it is “aggregated,” “correlated,” and “consolidated” into an
output record. Contrary to the court’s conclusion, the
statements do not refer to storing data before enhance-
ment. It would be reasonable to infer, given the other
evidence on record, that enhancement takes place before
the storage and generation of an output record. Indeed,
Openet’s marketing materials repeatedly emphasize that
the network records can be collected and processed in
“real time,” which would suggest a single, central storage
repository is not used because it would delay enhance-
ment. In sum, while we cannot recount all the confiden-
tial details here, there is ample evidence on record to
create a genuine issue of material fact regarding whether
the CTEs are distributed throughout the Framework
system and operate in a distributed manner.
     Based upon the foregoing, we reverse the court’s grant
of summary judgment because it incorrectly deemed
certain evidence irrelevant, improperly required Amdocs
to focus on DSD scripts, and improperly resolved disputed
factual issues against Amdocs.
28                  AMDOCS LIMITED   v. OPENET TELECOM, INC.



                 B. The ’797 Patent Claims
    As discussed above, we have corrected the district
court’s erroneous construction of “single record repre-
sent[ing] each of the plurality of services” with a plain
meaning construction. We therefore also vacate the
summary judgment of noninfringement of the ’797 Patent
claims and remand for a determination of infringement in
the first instance.
                       CONCLUSION
     AFFIRMED-IN-PART, REVERSED-IN-PART,
       VACATED-IN-PART, AND REMANDED
                          COSTS
     No costs.
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            AMDOCS (ISRAEL) LIMITED,
                Plaintiff-Appellant,

                            v.

            OPENET TELECOM, INC., AND
             OPENET TELECOM LTD.,
                Defendants-Appellees.
               ______________________

                       2013-1212
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 10-CV-0910, Judge
Leonie M. Brinkema.
                ______________________

NEWMAN, Circuit Judge, concurring in part, dissenting in
part.
    I concur in my colleagues’ rulings as to the district
court’s claim construction and rulings as to the ’065, ’510,
and ’984 patents. However, I would affirm the judgment
of noninfringement of the ’797 patent, for the reasons
given by the district court. To the extent that the panel
majority holds otherwise, I respectfully dissent.